DETAILED ACTION
This is a Corrected Notice of Allowance based on the 15/457,696 application filed on 03/13/2017 and which claims as amended on 03/05/2021 have been considered in the ensuing action. The Notice of Allowance mailed on 03/31/2021 has been withdrawn and a new Notice of Allowance is being issued to correct an error in the Examiner’s Amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Stasa on 03/16/2021.

The application has been amended as follows: 

	Claim 1 has been amended as follows:
	On line 8, “the flexible” has been amended to ---the two flexible---
	On line 9, “the flexible inner” has been amended to ---the two flexible inner---

	Claim 2 has been amended as follows:


Claim 5 has been amended as follows:
	On lines 1-2, “the flexible inner” has been amended to ---the two flexible inner---

	Claim 15 has been amended as follows:
	On line 2, “rubber,” has been amended to ---rubber. ---

	Claim 23 has been amended as follows:
	On lines 1-2, “the flexible” has been amended to ---the two flexible---

Response to Arguments
	The arguments submitted on 03/05/2021 have been persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/Primary Examiner, Art Unit 3784